Order entered April 22, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00359-CV

                                  LEE PURSER, Appellant

                                              V.

        BRENT L. CORALLI, JET TEXT, LLC, AND CORALLI, INC., Appellees

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-05082-2013

                                          ORDER
       We GRANT appellees’ April 19, 2016 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than April 29, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE